Name: Council Regulation (EEC) No 2020/76 of 27 July 1976 on the emergency supply of butteroil to the Republic of Zambia in favour of needy persons in that country as food aid pursuant to Regulation (EEC) No 1542/75
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 8 . 76 Official Journal of the European Communities No L 224/5 COUNCIL REGULATION (EEC) No 2020/76 of 27 July 1976 on the emergency supply of butteroil to the Republic of Zambia in favour of needy persons in that country as food aid pursuant to Regulation (EEC) No 1542/75 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1541 /75 of 16 June 1975 laying down general rules for the supply of milk fats as food aid to certain deve ­ loping countries and international organizations under the 1975 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1542/75 of 16 June 1975 on the supply of milk fats as food aid to certain developing countries and international organi ­ zations under the 1975 food-aid programme ^), provides for a reserve of 4 550 metric tons of butter ­ oil ; Whereas the Republic of Zambia has requested emer ­ gency food aid in the form of oils and fats in favour of needy persons in that country ; whereas the needs of the people concerned warrant food aid from the Community ; whereas, in view of the situation , the Community should bear the costs of transport to the port of unloading, HAS ADOPTED THIS REGULATION : Article 1 Of the 4 550 metric tons of butteroil provided for as a reserve by Regulation (EEC) No 1542/75, 279 metric tons shall be allocated to the Republic of Zambia in favour of needy persons in that country. Article 2 The Community shall finance the costs of shipment to the port of unloading. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1976. For the Council The President M. van der STOEL ( ») OJ No L 157, 19 . 6 . 1975, p . 4. (2 ) OJ No L 157, 19 . 6 . 1975, p. 6 .